United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-40014
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE JOAQUIN AVILA-TRUJILLO,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:04-CR-1501-ALL
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Jose Joaquin Avila-Trujillo appeals the sentence imposed

following his guilty-plea conviction for being found unlawfully

in the United States after deportation without the consent of the

Attorney General or the Secretary of Homeland Security in

violation of 8 U.S.C. § 1326.   In his appellate brief, Avila-

Trujillo states that he is raising the issue whether the district

court erred in imposing a sentence that violated the plea

agreement without providing him an opportunity to withdraw his


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-40014
                                  -2-

guilty plea.     However, he has not addressed or adequately briefed

this issue in the body of his appellate brief.    Therefore, he has

abandoned this issue on appeal.     See United States v. Clay, 408
F.3d 214, 216 n.2 (5th Cir. 2005).

     Avila-Trujillo argues that the district court violated his

Sixth Amendment rights by imposing his sentence based on his

prior convictions which were not charged in the indictment,

admitted by him, or proven to a jury beyond a reasonable doubt in

light of United States v. Booker, 543 U.S. 220, 125 S. Ct. 738

(2005).   Avila-Trujillo’s sentence was enhanced based solely on

his prior state convictions for aggravated assault.    Under

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998),

there is no requirement that Avila-Trujillo’s prior criminal

history be alleged in the indictment and either admitted by him

or proven to a jury beyond a reasonable doubt.    Consistent with

Almendarez-Torres, “Booker explicitly excepts from Sixth

Amendment analysis” the fact of a prior conviction.     Booker,
125 S. Ct. at 756, 769; United States v. Guevara, 408 F.3d 252,

261 (5th Cir. 2005), cert. denied, 126 S. Ct. 1080 (2006).

Therefore, the increase in Avila-Trujillo’s sentence based on his

prior convictions did not violate his Sixth Amendment rights

under Booker.     See Booker, 125 S. Ct. at 756, 769; Guevara,
408 F.3d at 261.

     AFFIRMED.